KNOLL, J.,
concurring in part and dissenting in part.
LI concur in the denial of petitioner’s readmission.
I write separately to further note there is no absolute right for a disbarred attorney to seek readmission. Given the egregious nature of petitioner’s criminal and immoral conduct, I can conceive of no circumstance under which I would readmit petitioner to the practice of law in Louisiana. Under our plenary power over the practice of law, we should order that petitioner be prohibited from filing any application for readmission in the future.
*372Thus, I object to allowing petitioner to reapply in three years and would permanently enjoin petitioner from reapplying in the future.